 Case 2:20-cv-00269-JRG Document 17 Filed 12/22/20 Page 1 of 16 PageID #: 86




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

GARRITY POWER SERVICES LLC,
               Plaintiff,
                                                          Civil Action No.: 2:20-cv-00269-JRG
       v.

SAMSUNG ELECTRONICS CO., LTD, and                         JURY TRIAL DEMANDED
SAMSUNG ELECTRONICS AMERICA,
INC.,

                        Defendants.



 SAMSUNG ELECTRONICS CO., LTD. AND SAMSUNG ELECTRONICS AMERICA,
            INC.’S ANSWER AND AFFIRMATIVE DEFENSES

       Defendants Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc.

(collectively, “Samsung”) hereby respond to the Original Complaint for Patent Infringement

(“Complaint”) of Garrity Power Services LLC (“GPS”) with the following Answer and

Affirmative Defenses.

                                       GENERAL DENIAL

       Unless specifically admitted below, Samsung denies each and every allegation in GPS’s

Complaint. In so doing, Samsung denies any of the allegations contained in the Complaint’s

headings.

                                      NATURE OF THE SUIT

       1.      To the extent that the allegations of Paragraph 1 set forth legal conclusions, no

response is required. Samsung admits that the Complaint purports to set forth a patent

infringement action against Samsung.


                                                 1
 Case 2:20-cv-00269-JRG Document 17 Filed 12/22/20 Page 2 of 16 PageID #: 87




                                             PARTIES

       2.      Samsung lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 2, and on that basis, denies them.

       3.      Samsung admits that Samsung Electronics Company, Ltd. (“SEC”) is a

corporation organized and existing under the laws of the Republic of Korea with its principal

place of business located at 129 Samsung-ro, Yeongtong-gu, Suwon-si, Gyeonggi-do,

Korea 16677. Samsung denies all remaining allegations of Paragraph 3.

       4.      Samsung admits that Samsung Electronics America, Inc. (“SEA”) is a corporation

organized and existing under the laws of the state of New York with its principal place of

business located at 85 Challenger Road, Ridgefield Park, New Jersey 07660. Samsung denies

that SEA has offices at 1301 E. Lookout Drive, Richardson, TX 75082 and 2800 Technology

Drive, Suite 200, Plano, Texas 75074. Samsung admits that SEA is a wholly-owned subsidiary

of SEC, and that SEA sells consumer electronics goods and mobile devices in the United States.

Samsung further admits that SEA can be served through CT Corporation System, 1999 Bryan

Street, Suite 900, Dallas, TX 75201.

       5.      Samsung admits that SEA has authorized resellers that offer and sell one or more

of the products identified in GPS’s complaint in the State of Texas, including the Eastern District

of Texas. Samsung admits that Samsung-branded products can be purchased in the United States

through the ecommerce website, www.samsung.com/us. Samsung denies that SEC has

authorized resellers and sales representatives that offer and sell products pertinent to the

Complaint throughout the State of Texas, in this District, or to consumers throughout this

District. Samsung denies all remaining allegations of Paragraph 5.


                                                  2
 Case 2:20-cv-00269-JRG Document 17 Filed 12/22/20 Page 3 of 16 PageID #: 88




                          JURISDICTION, VENUE, AND JOINDER

       6.      To the extent that the allegations of Paragraph 6 set forth legal conclusions, no

response is required. Samsung admits that GPS’s Complaint purports to set forth a patent

infringement action arising under the patent laws of the United States, Title 35 of the United

States Code.

       7.      Samsung admits that this Court has subject matter jurisdiction pursuant to

28 U.S.C. §§ 1331 and 1338(a).

       8.      Responding to Paragraph 8, jurisdiction is an issue of law for which no response

is required. Samsung denies all remaining allegations of Paragraph 8.

       9.      To the extent that the allegations of Paragraph 9 set forth legal conclusions, no

response is required. Samsung admits that SEA is registered with the Texas Secretary of State to

do business in the State of Texas. Samsung denies all remaining allegations of Paragraph 9.

       10.     To the extent that the allegations of Paragraph 10 set forth legal conclusions, no

response is required. Samsung admits that SEA has offices and transacts business in this district

and that for purposes of this litigation only, and without waiving any defense of improper venue

in connection with any other cause of action or claim, Samsung admits that the Complaint’s

alleged venue as to SEA is proper under 28 U.S.C. §§ 1400(b) and 1391(b)-(c). Samsung denies

that SEC conducts or has conducted business in the Eastern District of Texas. Samsung denies

that it has committed an act of patent infringement in the Eastern District of Texas or any other

judicial district. Samsung denies all remaining allegations of Paragraph 10.

       11.     Responding to Paragraph 11, joinder is an issue of law for which no response is

required. Samsung denies all remaining allegations of Paragraph 11.


                                                 3
 Case 2:20-cv-00269-JRG Document 17 Filed 12/22/20 Page 4 of 16 PageID #: 89




        12.     Responding to Paragraph 12, joinder is an issue of law for which no response is

required. Samsung denies all remaining allegations of Paragraph 12.

        13.     To the extent that the allegations of Paragraph 13 set forth legal conclusions, no

response is required. Samsung denies that it has made, sold, offered to sell, or imported into the

United States infringing goods and services. Samsung denies all remaining allegations of

Paragraph 13.

        14.     To the extent that the allegations of Paragraph 14 set forth legal conclusions, no

response is required. Samsung denies all remaining allegations of Paragraph 14.

                                         BACKGROUND

A.      The ’067 Patent

        15.     Samsung admits that the ’067 Patent is titled “Apparatus, System and Method to

Wirelessly Charge/Discharge a Battery.” Samsung also admits that the ’067 Patent states on its

face that it was issued by the United States Patent and Trademark Office (“USPTO”) on

February 27, 2018. Samsung further admits that what purports to be a copy of the ’067 Patent is

attached to GPS’s Complaint as Exhibit A. Samsung lacks knowledge or information sufficient

to form a belief as to the truth of the remaining allegations of Paragraph 15, and therefore denies

them.

        16.     To the extent that the allegations of Paragraph 16 set forth legal conclusions, no

response is required. Samsung admits that the ’067 Patent identifies on its face Paul Garrity of

Rockwall, Texas and Aaron Jungreis of Ra’anana, Israel as the named inventors. Samsung lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 16, and therefore denies them.


                                                  4
 Case 2:20-cv-00269-JRG Document 17 Filed 12/22/20 Page 5 of 16 PageID #: 90




        17.    To the extent that the allegations of Paragraph 17 set forth legal conclusions, no

response is required. Samsung lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 17, and therefore denies them.

        18.    Samsung admits that the ’067 Patent states that it is directed to wirelessly

charging and/or discharging a battery. Samsung lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 18, and therefore denies

them.

B.      The Purported Inventors and Related Companies

        19.    Samsung lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 19, and therefore denies them.

        20.    Samsung lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 20, and therefore denies them.

        21.    Samsung lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 21, and therefore denies them.

        22.    Samsung lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 22, and therefore denies them.

        23.    Samsung lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 23, and therefore denies them.

        24.    Samsung lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 24, and therefore denies them.

        25.    Samsung lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 25, and therefore denies them.


                                                 5
 Case 2:20-cv-00269-JRG Document 17 Filed 12/22/20 Page 6 of 16 PageID #: 91




       26.     Samsung lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 26, and therefore denies them.

       27.     Samsung lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 27, and therefore denies them.

       28.     Samsung lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 28, and therefore denies them.

       29.     Samsung lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 29, and therefore denies them.

       30.     Samsung lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 30, and therefore denies them.

C.     GPS’s Allegations Regarding the Accused Products

       31.     Samsung admits that the specific products GPS listed in Paragraph 33 of the

Complaint are sold in the United States. Samsung lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 31.

       32.     Samsung admits that at least some of the products listed in Paragraph 33 include

the Wireless PowerShare feature. Samsung denies the remaining allegation in Paragraph 32

because GPS has not sufficiently identified what products are accused to enable a response.

       33.     Samsung admits that the Accused Products in Paragraph 33 are branded as

“Samsung” products. Samsung lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations of Paragraph 33, and therefore denies them.

       34.     Samsung admits that the Wireless PowerShare feature has been included in

promotional activities in the United States. Samsung lacks knowledge or information sufficient


                                                 6
 Case 2:20-cv-00269-JRG Document 17 Filed 12/22/20 Page 7 of 16 PageID #: 92




to form a belief as to the truth of the remaining allegations of Paragraph 34, and therefore denies

them.

D.      GPS’s Allegations that Samsung Had Notice of the ’067 Patent

        35.    Samsung admits that starting on or around April 11, 2019, and for a period

thereafter, a third party that later disclosed it represented GPS communicated with attorney Jong

Choi, attorney Michelle Yang, and attorney Yooseok Kim that handle intellectual property

matters. Samsung admits that the Complaint allegedly describes a series of communications in

the paragraphs following Paragraph 35. Samsung denies the remaining allegations of Paragraph

35.

        36.    Samsung admits that GPS’s representative sent Mr. Choi a copy of the ’067

Patent (as an attachment) on April 11, 2019. Samsung denies the remaining allegations of

Paragraph 36 because they mischaracterize the substance of the communications.

        37.    Samsung admits that Mr. Choi communicated with GPS’s representative

regarding the ’067 Patent. Samsung denies the remaining allegations of Paragraph 37.

        38.    Samsung admits that GPS’s representative offered to share a claim chart.

Samsung denies that GPS’s representatives offered to provide a claim chart showing how the

’067 Patent’s claims covered Defendants’ products. Samsung admits that Mr. Choi declined the

offer for a claim chart. Samsung admits that on June 14, 2019, Mr. Choi requested certain

information from GPS for the purpose of drafting a nondisclosure agreement (“NDA”).

Samsung also admits that GPS’s representative supplied the requested information. Samsung

further admits that it did not provide GPS with a draft NDA. Samsung denies all remaining

allegations of Paragraph 38 because they mischaracterize the substance of the communications.


                                                 7
 Case 2:20-cv-00269-JRG Document 17 Filed 12/22/20 Page 8 of 16 PageID #: 93




       39.      Samsung admits that on or around August 12, 2019, Mr. Choi informed GPS's

representative that he had “heard that Samsung is not interested in the technology at issue at this

time.” Samsung denies all remaining allegations of Paragraph 39.

       40.      To the extent that the allegations of Paragraph 40 set forth legal conclusions, no

response is required. Samsung denies all remaining allegations of Paragraph 40.

       41.      Samsung admits that SEA uses, sells, offers for sale, and imports into the United

States the Galaxy S10 line. Samsung denies that SEC makes, uses, sells, offers for sale, within

the United States or imports into the United States the Galaxy S10 line. Samsung denies that any

of the Accused Products infringe the ’067 Patent. Samsung denies all remaining allegations of

Paragraph 41.

       42.      Samsung admits that SEA promoted the Wireless PowerShare feature in the

United States, including through a television advertisement entitled “Galaxy S10: Wireless

PowerShare.” Samsung denies that SEC promoted the Wireless PowerShare feature in the

United States. Samsung lacks knowledge or information sufficient to form a belief as to the truth

of the remaining allegations of Paragraph 42 and therefore denies them.

       43.      Samsung admits that as late as August of 2019, it was advertising the Wireless

PowerShare feature. Samsung lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations of Paragraph 43 and therefore denies them.

       44.      Samsung admits that it supplied pre-release models of the Galaxy Note 10 line of

devices to various media outlets and the like. Samsung lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 44 and

therefore denies them.

                                                  8
 Case 2:20-cv-00269-JRG Document 17 Filed 12/22/20 Page 9 of 16 PageID #: 94




       45.     Samsung admits that it has spent money promoting devices that include the

Wireless PowerShare feature. Samsung further admits that SEA has earned revenue based on

sales of devices that include the Wireless PowerShare feature in the United States. Samsung

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 45 and therefore denies them.

       46.     To the extent that the allegations of Paragraph 46 set forth legal conclusions, no

response is required. Samsung denies all remaining allegations of Paragraph 46.

                                          COUNT ONE

       47.     To the extent that the allegations of Paragraph 46 set forth legal conclusions, no

response is required. Samsung lacks knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 47, and therefore denies them.

       48.     Samsung denies the allegations set forth in Paragraph 48.

       49.     Samsung admits that there is an exemplary chart attached to the Complaint as

Exhibit B purportedly alleging the Galaxy S10 device infringes the ’067 Patent. Samsung denies

that Exhibit B demonstrates infringement of the ’067 patent. Samsung denies that any of its

products infringe the ’067 Patent. Samsung denies all remaining allegations of Paragraph 49.

       50.     Samsung denies the allegations set forth in Paragraph 50.

       51.     Samsung denies that any of the Accused Products infringe the ’067 Patent.

Samsung denies the remaining allegations of Paragraph 51.

       52.     To the extent that the allegations of Paragraph 52 set forth legal conclusions, no

response is required. Samsung denies the remaining allegations of Paragraph 52.

       53.     Samsung denies the allegations set forth in Paragraph 53.


                                                 9
Case 2:20-cv-00269-JRG Document 17 Filed 12/22/20 Page 10 of 16 PageID #: 95




       54.     To the extent that the allegations of Paragraph 54 set forth legal conclusions, no

response is required. Samsung denies the remaining allegations of Paragraph 54.

       55.     Samsung admits that the video identified in Paragraph 55 was posted to the

Samsung US YouTube channel, and that the Samsung US YouTube channel has approximately

1.92 million subscribers. Samsung denies the remaining allegations of Paragraph 55.

       56.     Samsung denies the allegations set forth in Paragraph 56.

       57.     Samsung denies the allegations set forth in Paragraph 57.

       58.     Samsung denies the allegations set forth in Paragraph 58.

       59.     Samsung denies the allegations set forth in Paragraph 59.

       60.     Samsung denies the allegations set forth in Paragraph 60.

       61.     Samsung denies the allegations set forth in Paragraph 61.

       62.     Samsung denies the allegations set forth in Paragraph 62.

       63.     Samsung denies the allegations set forth in Paragraph 63.

       64.     Samsung denies the allegations set forth in Paragraph 64.

       65.     Samsung denies the allegations set forth in Paragraph 65.

       66.     Samsung denies the allegations set forth in Paragraph 66.

                                    PRAYER FOR RELIEF

       67.     Samsung denies that GPS is entitled to the relief sought in its Complaint.

Samsung requests that the Court deny all such relief sought by GPS in its entirety and with

prejudice and requests that GPS take nothing.

                                DEMAND FOR JURY TRIAL

       68.     No response is required for GPS’s demand for a jury trial.


                                                10
Case 2:20-cv-00269-JRG Document 17 Filed 12/22/20 Page 11 of 16 PageID #: 96




                           SAMSUNG’S AFFIRMATIVE DEFENSES

       69.      Samsung asserts the following defenses to GPS’s Complaint. Samsung further

reserves the right to assert additional defenses based on information learned or obtained during

discovery.

                                        FIRST DEFENSE
                                     (Failure to State a Claim)

       70.      GPS fails to state a claim against Samsung in the Complaint upon which relief can

be granted.

                                      SECOND DEFENSE
                              (Non-Infringement of the ’067 Patent)

       71.      GPS is not entitled to any relief against Samsung because Samsung does not and

has not infringed any valid and enforceable claim of the ’067 Patent under any theory of

infringement.

       72.      Independent claim 1 of the ’067 Patent requires “a first magnetic core piecepart

having a first metallic coil encircling at least a portion thereof . . . .” and independent claim 15 of

the ’067 Patent requires “a wireless battery magnetic core piecepart” and “a first metallic coil

encircling at least a portion of said wireless battery magnetic core piecepart . . . .”

       73.      GPS’s Complaint attaches a chart as Exhibit B that allegedly depicts, inter alia, a

wireless power coil from a Samsung Galaxy S10. The chart includes allegations that the wireless

power coil depicted contains a first magnetic core piecepart having a first metallic coil encircling

at least a portion thereof. Samsung denies these allegations.




                                                  11
Case 2:20-cv-00269-JRG Document 17 Filed 12/22/20 Page 12 of 16 PageID #: 97




       74.      Samsung denies that, within the meaning of claim 1 and claim 15, the Samsung

Galaxy S10 and other Accused Products contain a “magnetic core piecepart” with a “coil

encircling at least a portion” thereof.

       75.      For at least these reasons, the Accused Products do not infringe any asserted claim

of the ’067 Patent, either literally or under the doctrine of equivalents.

                                        THIRD DEFENSE
                                   (Invalidity of the ’067 Patent)

       76.      Each and every claim of the ’067 Patent is invalid for failing to meet one or more

of the requirements of Title 35, United States Code, including but not limited to, Sections 101,

102, 103, and/or 112, and/or the rules, regulations, and laws pertaining thereto.

                                      FOURTH DEFENSE
                                  (Prosecution History Estoppel)

        77.     GPS is estopped from construing or interpreting the claims of the ’067 Patent in

such a way as may cover and/or include, either literally or under the doctrine of equivalents,

Samsung’s products, processes, services, and/or other activities, and/or has waived any right to

do so by reason of cancellation, limitation, or abandonment of claims, admissions, arguments,

amendments, and/or representations made by or on behalf of the applicants in any proceedings

before the United States Patent and Trademark Office.

                                          FIFTH DEFENSE
                                           (Ensnarement)

        78.     GPS’s claims are barred or limited in whole or in part by the doctrine of

ensnarement.




                                                  12
Case 2:20-cv-00269-JRG Document 17 Filed 12/22/20 Page 13 of 16 PageID #: 98




                                       SIXTH DEFENSE
                                      (Equitable Doctrines)

       79.     GPS’s claims against Samsung are barred by the equitable doctrines of waiver,

estoppel, acquiescence, and/or unclean hands.

                                     SEVENTH DEFENSE
                                    (Limitation on Damages)

       80.     GPS’s right to seek damages, if any, is limited by 35 U.S.C. §§ 286, 287, and/or

288.

                                     EIGHTH DEFENSE
                                   (No Willful Infringement))

       81.     GPS’s claims for enhanced damages and an award of fees and costs against

Samsung have no basis in fact or law and should be denied.

                                      NINTH DEFENSE
                                   (Not an Exceptional Case)

       82.     GPS is not entitled to a finding that this case is exceptional warranting attorneys’

fees under 35 U.S.C. § 285, or pursuant to the Court’s inherent power.

                                       TENTH DEFENSE
                                      (License; Exhaustion)

       83.     GPS’s claims for relief are precluded, in whole or in part, to the extent one or

more of the Samsung products accused of infringing the ’067 Patent, and/or components thereof,

are subject to the express or implied licenses to the ’067 Patent and/or under the doctrine of

patent exhaustion.




                                                13
Case 2:20-cv-00269-JRG Document 17 Filed 12/22/20 Page 14 of 16 PageID #: 99




                                    ELEVENTH DEFENSE
                                   (Adequate Remedy at Law)

          84.   If GPS is entitled to any remedy, GPS has an adequate remedy at law, and cannot

satisfy the requirements applicable to a request for injunctive relief.

                                      TWELFTH DEFENSE
                                      (Reservation of Rights)

          85.   Samsung reserves the right to add any additional defenses that discovery may

reveal.




                                                 14
Case 2:20-cv-00269-JRG Document 17 Filed 12/22/20 Page 15 of 16 PageID #: 100




December 22, 2020                     Respectfully submitted,

                                      By: /s/ Allan M. Soobert
                                      Allan M. Soobert (VA Bar No. 35817)
                                      allansoobert@paulhastings.com
                                      Jeffrey A. Pade (VA Bar No. 45725)
                                      jeffpade@paulhastings.com
                                      (pro hac vice pending)
                                      PAUL HASTINGS LLP
                                      2050 M Street N.W.
                                      Washington D.C., 20036
                                      Telephone: 202-551-1700
                                      Facsimile: 202-551-1705

                                      Melissa R. Smith
                                      State Bar No. 24001351
                                      GILLAM & SMITH, LLP
                                      303 S. Washington Ave.
                                      Marshall, TX 75670
                                      Telephone: (903) 934-8450
                                      Facsimile: (903) 934-9257
                                      melissa@gillamsmithlaw.com


                                      Attorneys for Defendants
                                      Samsung Electronics Co., Ltd. and
                                      Samsung Electronics America, Inc.




                                     15
Case 2:20-cv-00269-JRG Document 17 Filed 12/22/20 Page 16 of 16 PageID #: 101




                              CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with L.R. 5.1(d). Plaintiff’s counsel of record was served with a true and correct

copy of the foregoing document by electronic mail on December 22, 2020.



December 22, 2020
                                                   /s/ Melissa R. Smith




                                             16
